DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not recite that the exhaust pipe is extended to the gas capture space “within the water inlet duct” or “wherein an outer diameter of the water inlet duct is substantially identical to an inner diameter of the second cap”.  Note that these claim limitations do find support in figures 1-3 of the original application and thus do not constitute new matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the exhaust pipe is extended to the gas capture space within the water inlet duct”.  From Applicant’s remarks filed 19 April 2022, it appears that the intent of this claim language was to require the exhaust pipe extend inside the water inlet duct.  However, since the claim already defined “gas capture space is formed in an upper portion of the water inlet duct”, the claim as written has an alternative interpretation.  The alternative interpretation is that this claim phrase merely required the exhaust pipe to extend to (i.e. physically connect to) the gas capture space, which gas capture space was within the water inlet duct.  Thus, in view of the ambiguity of the claim language, the Office must reject claim 1 as failing to distinctly claim the subject matter.
The term “substantially identical” in line 22 of claim 1 is a relative term which renders the claim indefinite. The term “substantially identical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the figures of the application as filed show that the outer diameter of the water inlet duct is identical to the inner diameter of the second cap, there is no guidance in the specification on how to determine how close the two diameters must be to be considered “substantially identical”.  Further, the specification indicates that the second cap was detachably coupled to the top end of the water inlet duct, for example by screw-coupling.  There is no guidance from the specification regarding the tolerance level of the screw-coupling to permit one of ordinary skill in the art to reasonably determine the scope of “substantially identical”.  
Note that claims 2 and 8 are rejected here solely based upon their dependence on rejected claim 1.  
Allowable Subject Matter
Claims 1, 2, and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is considered to be Park et al and Yu et al as applied in the prior Office action.  In particular, Yu et al shows the downward exhaust pipe penetrating the bottom of the housing.  However, as pointed out in Applicant’s remarks, filed 19 April 2022, see pages 4-6, the exhaust pipe (29) of Yu et al was provided adjacent to the water inlet pipe (28).  Absent the blueprint of the instant specification, one of ordinary skill in the art would not have been motivated to have changed the structure shown by Yu et al to have the exhaust pipe (29) be located fully within the water inlet pipe (28) as is required by Applicant’s intent.  Note that these reasons for allowance are dependent upon Applicant correcting the ambiguous language of claim 1 regarding “the exhaust pipe is extended to the gas capture space within the water inlet duct” addressed in paragraph 5 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794